


113 S1237 : Omnibus Territories Act of 2013
U.S. Senate
2014-12-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IC
113th CONGRESS2d Session
S. 1237
IN THE HOUSE OF REPRESENTATIVES

December 3, 2014
 Referred to the Committee on Natural Resources, and in addition to the Committees on Energy and Commerce, Education and the Workforce, Financial Services, Transportation and Infrastructure, and Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

AN ACT
To improve the administration of programs in the insular areas, and for other purposes.


1.Short titleThis Act may be cited as the Omnibus Territories Act of 2013.
2.Table of contentsThe table of contents for this Act is as follows:

Sec. 1. Short title.
Sec. 2. Table of contents.
Sec. 3. Amendments to the Consolidated Natural Resources Act.
Sec. 4. Study of electric rates in the insular areas.
Sec. 5. Reports on estimates of revenues.
Sec. 6. Low-income home energy assistance program.
Sec. 7. Improvements in HUD assisted programs.
Sec. 8. Benefit to cost ratio study for projects in American Samoa.
Sec. 9. Fishery endorsements.
Sec. 10. Effects of Minimum Wage differentials in American Samoa.
Sec. 11. Office of National Drug Control Policy.
Sec. 12. Drivers' licenses and personal identification cards.
3.Amendments to the Consolidated Natural Resources ActSection 6 of the Joint Resolution entitled A Joint Resolution to approve the Covenant To Establish a Commonwealth of the Northern Mariana Islands in Political Union with the United States of America, and for other purposes, approved March 24, 1976 (Public Law 94–241; 90 Stat. 263, 122 Stat. 854), is amended—
(1)in subsection (a)—
(A)in paragraph (2), by striking December 31, 2014, except as provided in subsections (b) and (d) and inserting December 31, 2019; and
(B)by striking paragraph (6), and inserting the following:

(6)Certain Education Funding
(A)In generalIn addition to fees charged pursuant to section 286(m) of the Immigration and Nationality Act (8 U.S.C. 1356 (m)) to recover the full costs of providing adjudication services, the Secretary of Homeland Security shall charge an annual supplemental fee of $150 per nonimmigrant worker to each prospective employer who is issued a permit under subsection (d) of this section during the transition program. Such supplemental fee shall be paid into the Treasury of the Commonwealth government for the purpose of funding ongoing vocational educational curricula and program development by Commonwealth educational entities.
(B)Plan for the expenditure of fundsAt the beginning of each fiscal year, and prior to the payment of the supplemental fee into the Treasury of the Commonwealth government in that fiscal year, the Commonwealth government must provide to the Secretary of Labor, a plan for the expenditure of funds received under this paragraph, a projection of the effectiveness of these expenditures in the placement of United States workers into jobs, and a report on the changes in employment of United States workers attributable to prior year expenditures.
(C)ReportThe Secretary of Labor shall report to the Congress every 2 years on the effectiveness of meeting the goals set out by the Commonwealth government in its annual plan for the expenditure of funds.; and
(2)in subsection (d)—
(A)in the third sentence of paragraph (2), by striking not to extend beyond December 31, 2014, unless extended pursuant to paragraph 5 of this subsection and inserting ending on December 31, 2019;
(B)by striking paragraph (5); and
(C)by redesignating paragraph (6) as paragraph (5).
4.Study of electric rates in the insular areas
(a)DefinitionsIn this section:
(1)Comprehensive energy planThe term comprehensive energy plan means a comprehensive energy plan prepared and updated under subsections (c) and (e) of section 604 of the Act entitled An Act to authorize appropriations for certain insular areas of the United States, and for other purposes, approved December 24, 1980 (48 U.S.C. 1492).
(2)Energy action planThe term energy action plan means the plan required by subsection (d).
(3)Freely associated statesThe term Freely Associated States means the Federated States of Micronesia, the Republic of the Marshall Islands, and the Republic of Palau.
(4)Insular areasThe term insular areas means American Samoa, the Commonwealth of the Northern Mariana Islands, Puerto Rico, Guam, and the Virgin Islands.
(5)SecretaryThe term Secretary means the Secretary of the Interior.
(6)TeamThe term team means the team established by the Secretary under subsection (b).
(b)EstablishmentNot later than 180 days after the date of enactment of this Act, the Secretary shall, within the Empowering Insular Communities activity, establish a team of technical, policy, and financial experts—
(1)to develop an energy action plan addressing the energy needs of each of the insular areas and Freely Associated States; and
(2)to assist each of the insular areas and Freely Associated States in implementing such plan.
(c)Participation of regional utility organizationsIn establishing the team, the Secretary shall consider including regional utility organizations.
(d)Energy action planIn accordance with subsection (b), the energy action plan shall include—
(1)recommendations, based on the comprehensive energy plan where applicable, to—
(A)reduce reliance and expenditures on fuel shipped to the insular areas and Freely Associated States from ports outside the United States;
(B)develop and utilize domestic fuel energy sources; and
(C)improve performance of energy infrastructure and overall energy efficiency;
(2)a schedule for implementation of such recommendations and identification and prioritization of specific projects;
(3)a financial and engineering plan for implementing and sustaining projects; and
(4)benchmarks for measuring progress toward implementation.
(e)Reports to secretaryNot later than 1 year after the date on which the Secretary establishes the team and annually thereafter, the team shall submit to the Secretary a report detailing progress made in fulfilling its charge and in implementing the energy action plan.
(f)Annual reports to congressNot later than 30 days after the date on which the Secretary receives a report submitted by the team under subsection (e), the Secretary shall submit to the appropriate committees of Congress a summary of the report of the team.
(g)Approval of Secretary requiredThe energy action plan shall not be implemented until the Secretary approves the energy action plan.
5.Reports on estimates of revenuesThe Comptroller General of the United States shall submit to the appropriate committees of Congress a report that—
(1)evaluates whether the annual estimates or forecasts of revenue and expenditure of American Samoa, the Commonwealth of the Northern Mariana Islands, Guam, and the Virgin Islands are reasonable; and
(2)as the Comptroller General of the United States determines to be necessary, makes recommendations for improving the process for developing estimates or forecasts.
6.Low-income home energy assistance programWith respect to fiscal years 2014 through 2017, the percentage described in section 2605(b)(2)(B)(i) of the Low-Income Home Energy Assistance Act of 1981 (42 U.S.C. 8624(b)(2)(B)(i)) shall be 300 percent when applied to households located in the Virgin Islands.
7.Improvements in HUD assisted programsSection 214(a)(7) of the Housing and Community Development Act of 1980 (42 U.S.C. 1436a(a)(7)) is amended by striking such alien and all that follows through the period at the end and inserting citizen or national of the United States shall be entitled to a preference or priority in receiving assistance before any such alien who is otherwise eligible for such assistance..
8.Benefit to cost ratio study for projects in American Samoa
(a)StudyThe Comptroller General of the United States shall conduct a study regarding the use of benefit-to-cost ratio formulas by Federal departments and agencies for purposes of evaluating projects in American Samoa.
(b)ContentsIn conducting the study, the Comptroller General shall—
(1)assess whether the benefit-to-cost ratio formulas described in subsection (a) take into consideration—
(A)the remote locations in, and the cost of transportation to and from, American Samoa; and
(B)other significant factors that are not comparable to locations within the 48 contiguous States; and
(2)assess, in particular, the use of benefit-to-cost ratio formulas by—
(A)the Secretary of Transportation with respect to airport traffic control tower programs; and
(B)the Secretary of the Army, acting through the Corps of Engineers, with respect to a harbor project or other water resources development project.
(3)Report to CongressNot later than 1 year after the date of enactment of this Act, the Comptroller General shall submit to Congress a report on the results of the study.
9.Fishery endorsementsSection 12113 of title 46, United States Code, is amended by adding at the end the following:

(j)Certain exemptionParagraph (3) of subsection (a) shall not apply to any vessel—
(1)that offloads its catch in part or full in American Samoa; and
(2)that was rebuilt outside of the United States before January 1, 2011..
10.Effects of Minimum Wage differentials in American SamoaSection 8104 of the Fair Minimum Wage Act of 2007 (29 U.S.C. 206 note) is amended by adding at the end the following:

(c)Effects of Minimum Wage differentials in American SamoaThe reports required under this section shall include an analysis of the economic effects on employees and employers of the differentials in minimum wage rates among industries and classifications in American Samoa under section 697 of title 29, Code of Federal Regulations, including the potential effects of eliminating such differentials prior to the time when such rates are scheduled to be equal to the minimum wage set forth in section 6(a)(1) of the Fair Labor Standards Act (29 U.S.C. 206(a)(1))..
11.Office of National Drug Control Policy
(a)Caribbean border counternarcotics strategyThe Office of National Drug Control Policy shall develop a biennial Caribbean Border Counternarcotics Strategy, that is made available to the public, with emphasis on the borders of Puerto Rico and the Virgin Islands of the United States, on terms substantially equivalent to the existing Southwest Border Counternarcotics Strategy and the Northern Border Counternarcotics Strategy.
(b)AmendmentSection 704(b)(13)(B) of the Office of National Drug Control Policy Reauthorization Act of 1998 (21 U.S.C. 1703(b)(13)(B)) is amended by inserting the borders of Puerto Rico and the Virgin Islands of the United States and after in particular.
12.Drivers' licenses and personal identification cards
(a)Definition of StateSection 201(5) of the REAL ID Act of 2005 (49 U.S.C. 30301 note; Public Law 109–13) is amended by striking the Trust Territory of the Pacific Islands,.
(b)Evidence of lawful statusSection 202(c)(2)(B) of the REAL ID Act of 2005 (49 U.S.C. 30301 note; Public Law 109–13) is amended—
(1)in clause (viii), by striking or after the semicolon at the end;
(2)in clause (ix), by striking the period at the end and inserting ; or; and
(3)by adding at the end the following:

(x)is a citizen of the Republic of the Marshall Islands, the Federated States of Micronesia, or the Republic of Palau who has been admitted to the United States as a nonimmigrant pursuant to a Compact of Free Association between the United States and the Republic or Federated States..
Passed the Senate June 18, 2014.Nancy Erickson,Secretary
